Case 1:13-cr-00593-JMS Document 74 Filed 08/31/20 Page 1 of 10         PageID #: 663




                  IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,                    CR. NO. 13-00593 JMS

             Plaintiff,                      ORDER DENYING DEFENDANT’S
                                             MOTION FOR COMPASSIONATE
       vs.                                   RELEASE, ECF NO. 49

LAWRENCE TUITELE,

             Defendant.


  ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE
                   RELEASE, ECF NO. 49

                               I. INTRODUCTION

             Defendant Lawrence Tuitele (“Defendant”) moves, pursuant to 18

U.S.C. § 3582(c)(1)(A)(i), for compassionate release from MCFP Springfield. ECF

No. 49. The court determines that although Defendant has demonstrated

extraordinary and compelling reasons to warrant release, a consideration of the

applicable 18 U.S.C. § 3553(a) factors weighs heavily against release. Thus, based

on the following, the motion is DENIED.

                               II. BACKGROUND

             Defendant is a 64-year-old inmate incarcerated at MCFP Springfield,

and is scheduled for release from custody on November 10, 2025. See

https://www.bop.gov/inmateloc/ (last visited August 31, 2020).
Case 1:13-cr-00593-JMS Document 74 Filed 08/31/20 Page 2 of 10           PageID #: 664




             On June 14, 2013, Defendant pled guilty to a six-count Information

charging him with: (1) aiding and abetting the operation of an illegal gambling

business; (2) conspiracy to distribute, and possess with intent to distribute, 50 grams

or more of methamphetamine; (3) distribution of 50 grams or more of

methamphetamine (3 counts); and (4) being a felon in possession of a firearm. See

ECF No. 4; Presentence Investigation Report (“PSR”) at ¶¶ 5-10, ECF No. 27 at

PageID #126-27. On December 27, 2013, Defendant was sentenced to a total term

of 180 months imprisonment, and a total term of five years of supervised release.

ECF Nos. 24, 26.

             Defendant submitted a request for compassionate release to MCFP

Springfield’s Warden, although the exact date isn’t clear from the record. It appears,

however, that his request was denied sometime in March 2019. See ECF No. 55-3.

Regardless of the exact dates, the United States concedes that Defendant has

exhausted his administrative remedies. ECF No. 59 at PageID #471.

             On June 10, 2020, Defendant, acting pro se, filed the instant motion for

compassionate release. ECF No. 49. The Office of the Federal Public Defender

notified the court that it would represent Defendant in relation to his Motion for

Compassionate Release, and then filed a Supplement to the Motion for

Compassionate Release on July 7, 2020. ECF Nos. 53, 55. On July 22, 2020, the

Government filed its Response, ECF No. 59, and Defendant filed a Reply on August


                                           2
Case 1:13-cr-00593-JMS Document 74 Filed 08/31/20 Page 3 of 10                 PageID #: 665




3, 2020. ECF No. 64. At the court’s request, the Government submitted an August

24, 2020 brief relating to the COVID-19 mitigation efforts taken by MCFP

Springfield, and Defendant filed a response on August 26, 2020. ECF Nos. 72, 73.

               The court decides the motion without a hearing pursuant to Local Rule

7.1(c).

                                      III. DISCUSSION

A.    Legal Standard

               Defendant moves for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A), as amended by the First Step Act of 2018,1 which provides as

relevant:

               [T]he court, upon motion of the Director of the Bureau of
               Prisons, or upon motion of the defendant after the
               defendant has fully exhausted all administrative rights to
               appeal a failure of the Bureau of Prisons to bring a motion
               on the defendant’s behalf or the lapse of 30 days from the
               receipt of such a request by the warden of the defendant’s
               facility, whichever is earlier, may reduce the term of
               imprisonment . . . after considering the factors set forth in
               [18 U.S.C.] section 3553(a) to the extent that they are
               applicable, if it finds that—

                     (i) extraordinary and compelling reasons warrant
               such a reduction;
               ....
               and that such a reduction is consistent with applicable
               policy statements issued by the Sentencing Commission[.]


      1
          Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018).

                                                 3
Case 1:13-cr-00593-JMS Document 74 Filed 08/31/20 Page 4 of 10          PageID #: 666




             Thus, the court may reduce Defendant’s sentence if: (1) Defendant has

exhausted the required administrative remedies; (2) Defendant has shown that

“extraordinary and compelling reasons” warrant the reduction; and (3) the reduction

is consistent with applicable Sentencing Commission’s policy statements. As stated

above, Defendant has exhausted his administrative remedies.

             The United States Sentencing Commission’s policy statement, United

States Sentencing Guideline (“Guideline”) § 1B1.13, provides, as relevant to

Defendant, that the court may grant a motion for compassionate release only if, after

consideration of the applicable § 3553(a) factors, the court determines that

extraordinary and compelling reasons exist to warrant a sentence reduction, the

defendant is not a danger to another person or to the community, and a sentence

reduction is consistent with the policy statement.

             Guideline §1B1.13 provides three specific examples of extraordinary

and compelling reasons for compassionate release—the defendant’s terminal medical

condition, deterioration of health due to advanced age, and extenuating family

circumstances—along with a fourth, catch-all provision granting discretion to the

Bureau of Prisons (“BOP”) Director to determine whether other extraordinary and

compelling reasons exist. See Guideline § 1B1.13 n.1(A)-(D). In a detailed analysis,

this court previously determined that the “discretion to determine whether ‘other’

extraordinary and compelling reasons exist granted by [Guideline § 1B1.13 n.1(D)]


                                           4
Case 1:13-cr-00593-JMS Document 74 Filed 08/31/20 Page 5 of 10                     PageID #: 667




to the BOP Director applies equally to the court when ruling on motions for

compassionate release.” United States v. Hernandez, 2020 WL 3453839, at *4 (D.

Haw. June 24, 2020). The court incorporates that analysis here.

B.     Extraordinary and Compelling Reasons

               Defendant bears the burden to establish extraordinary and compelling

reasons to warrant compassionate release. See, e.g., United States v. Bolden, 2020

WL 4286820, at *3 (W.D. Wash. July 27, 2020); United States v. Proudfoot, 2020

WL 4284128, at *4 (D. Or. July 27, 2020). Here, Defendant contends that he is at

grave risk of severe illness or death from the COVID-19 pandemic because (1) he is

64 years old, and suffers from a number of medical issues, including chronic

obstructive pulmonary disease (“COPD”), end stage renal failure (chronic kidney

disease, stage VI), 2 obesity, hypertension, obstructive sleep apnea, hyperlipidemia

(high cholesterol), and degenerative lumbar disc; and (2) he is at risk to contract

COVID-19 while incarcerated at MCFP Springfield. See ECF Nos. 55 at PageID

#387, 393-94.



       2
          As treatment for his renal failure, Defendant receives hemodialysis three times per week.
ECF No. 72-1 at PageID #561-62. During his dialysis, “each unit runs on dialysis together (in a
“pod”), with sufficient social distance (i.e., greater than 6 feet) between themselves and any
member of any other housing unit. Everyone, including staff and all inmates, are required to wear
a mask for the entirety of the dialysis treatment time.” Decl. of MCFP Springfield Supervisory
Registered Nurse R. Johnson at ¶ 6, ECF No. 72-1 at PageID #561. Defendant, however, claims
that at times he has observed “inmates and staff in the dialysis unit not fully complying with the
mask policy.” ECF No. 73 at PageID #567.


                                                 5
Case 1:13-cr-00593-JMS Document 74 Filed 08/31/20 Page 6 of 10                     PageID #: 668




              According to the Centers for Disease Control and Prevention (“CDC”),

Defendant has three separate conditions, each of which places him at an increased

risk of serious illness should he contract COVID-19: chronic kidney disease, COPD,

and obesity. See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last visited August 31, 2020).

Further, an individual with hypertension “might be at an increased risk.” Id. 3 In

short, it is beyond question that Defendant’s age coupled with his pre-existing

medical conditions places him at a greatly increased risk of serious injury, or death,

should be contract COVID-19.

              BOP reports, as of August 31, 2020, 0 inmates and 2 staff members with

“confirmed active cases” of COVID-19 at MCFP Springfield. See https://www.

bop.gov/coronavirus/ (COVID-19 resource page) (last visited August 31, 2020). 4

Despite these low numbers, the court recognizes that COVID-19 cases could rise in

MCFP Springfield, as has happened in several BOP facilities. And, given

Defendant’s age and serious co-occurring medical conditions, the court concludes




       3
         Further, although not listed by the CDC, obstructive sleep apnea may also contribute to an
increased risk. See https://www.pulmonologyadvisor.com/home/topics/obstructive-sleep-apnea-
osa/obstructive-sleep-apnea-may-increase-risk-for-coronavirus-disease-2019/ (last visited August
31, 2020).
       4
           MCFP Springfield presently houses 861 inmates. See bop.gov/locations/institutions/spg/
(last visited August 31, 2020).

                                                 6
Case 1:13-cr-00593-JMS Document 74 Filed 08/31/20 Page 7 of 10                   PageID #: 669




that Defendant has demonstrated extraordinary and compelling reasons supporting

compassionate release.

              At the next step, the court must examine the applicable §3553(a)

factors. And, after careful review, the court determines that a consideration of those

factors weighs heavily against Defendant’s release. See United States v. Chambliss,

948 F.3d 691, 693-94 (5th Cir. 2020) (stating that compassionate release is

discretionary and may be refused after a consideration of the applicable § 3553(a)

factors).

C.     Section 3553(a) Factors

              As relevant to this case, the § 3553(a) factors include: (1) the nature and

circumstances of the offense and the history and characteristics of the defendant; 5

and (2) the need for the sentence imposed: (a) to reflect the seriousness of the

offense, to promote respect for the law, and to provide just punishment for the

offense; (b) to afford adequate deterrence to criminal conduct; (c) to protect the

public from further crimes of the defendant; and (d) to provide the defendant with

needed educational or vocational training, medical care, or other correctional



       5
         As part of the § 3553(a) analysis, the court considers Defendant’s post-offense conduct,
including his rehabilitation while in custody. See Pepper v. United States, 562 U.S. 476, 491
(2011). And while in custody Defendant has completed his GED or high school diploma and taken
27 educational courses. ECF No. 55-5 at PageID #420. As the United States points out, however,
Defendant was disciplined in 2013 and 2014 for lying or falsifying a statement, possessing an
unauthorized item, and refusing to obey an order. ECF No. 59-1 at PageID #476.

                                                7
Case 1:13-cr-00593-JMS Document 74 Filed 08/31/20 Page 8 of 10         PageID #: 670




treatment in the most effective manner. 18 U.S.C. § 3553(a)(1)-(2). And under the

parsimony clause, the court must “impose a sentence sufficient, but not greater than

necessary, to comply with the purposes set forth” in § 3553(a)(2).

            Defendant was a significant operator of gambling rooms in Honolulu

for a period of 20 years. He ran or operated various gambling rooms from 1993 until

his arrest in 2013. See PSR ¶¶ 20-38, 55, ECF No. 27 at PageID #130-35, 139. He

also arranged for the distribution of methamphetamine to his gambling patrons. One

of Defendant’s co-defendants, Lalotoa Sefo Lau, told investigators that Defendant

“received 2 to 3 pounds of methamphetamine every 3 to 4 weeks.” PSR ¶ 46, ECF

No. 27 at PageID #137. Further, when a search warrant was executed on

Defendant’s residence on January 29, 2013, agents recovered 222.8 grams of 99.7%

pure methamphetamine and three firearms. PSR ¶ 48, ECF No. 27 at PageID #137-

38. That same day, agents recovered 4,449 grams of 100% pure methamphetamine

from Defendant’s storage locker. PSR ¶ 50, ECF No. 27 at PageID #138.

Defendant admitted to investigators that he obtained the methamphetamine in the

storage locker on behalf of another individual, and that person was supposed to

retrieve the drugs from him. PSR ¶ 57, ECF No. 27 at PageID #139.

            At sentencing, Defendant received a four-level upward adjustment for

his role in the offenses. See PSR ¶¶ 106, 112, ECF No. 27 at PageID #150-51. That

is, he was found to be a leader/organizer of a game room with five or more

                                          8
Case 1:13-cr-00593-JMS Document 74 Filed 08/31/20 Page 9 of 10                       PageID #: 671




participants, and a leader/organizer of the drug conspiracy, which also involved five

or more participants. Id. 6

               These facts certainly demonstrate that Defendant was a long-term

gambling room operator in Honolulu, and was a significant distributor of

methamphetamine. Further, Defendant still has a substantial portion of his sentence

to serve—he has been incarcerated since his arrest in January 2013, and is not

scheduled for release from custody until November 2025. See https://www.bop.

gov/inmateloc/ (last visited August 31, 2020). Thus, he has over 5 years left to

serve. 7 Reducing Defendant’s sentence to time served, given the nature of his

offenses, would severely undermine the goals of sentencing set forth in

§ 3553(a)(2). And this conclusion would not change when considering Defendant’s

post-offense conduct. Although his educational efforts while in prison are certainly

commendable, they do not justify compassionate release when considered along with

the other § 3553(a) factors.



       6
        Although Defendant’s criminal history is long in the past, it does reflect acts of violence.
PSR ¶¶ 125-27, ECF No. 27 at PageID #152-53.
       7
          When evaluating the § 3553(a) factors, courts consider the amount of time remaining on a
defendant’s sentence—whether short or long—in determining whether to grant compassionate
release. See, e.g., United States v. Pawlowski, 967 F.3d 327, 330-31 (3d Cir. 2020); Chambliss,
948 F.3d at 694; United States v. Maka, 2020 WL 2544408, at *4 (D. Haw. May 19, 2020); United
States v. Bogdanoff, F. Supp. 3d , 2020 WL 2307315, at *6 (E.D. Pa. May 8, 2020); United
States v. Moskop, 2020 WL 1862636, at *1-2 (S.D. Ill. Apr. 14, 2020); United States v. Farmer,
2020 WL 4057550, at *2 (N.D. Ohio July 20, 2020); United States v. Steffey, 2020 WL 3840558, at
*1 (D. Nev. July 8, 2020).

                                                  9
Case 1:13-cr-00593-JMS Document 74 Filed 08/31/20 Page 10 of 10                  PageID #: 672




              In sum, the court finds that although Defendant has established the

requisite extraordinary and compelling reasons, the court DENIES the motion after

considering the applicable § 3553(a) factors.

                                 IV. CONCLUSION

              For the foregoing reasons, Defendant’s motion for compassionate

release, ECF No. 49, is DENIED.

              IT IS SO ORDERED.

              DATED: Honolulu, Hawaii, August 31, 2020.




                                             /s/ J. Michael Seabright
                                            J. Michael Seabright
                                            Chief United States District Judge




United States v. Tuitele, Cr. No. 13-00593 JMS, Order Denying Defendant’s Motion for
Compassionate Release, ECF No. 49

                                             1
